Exhibit 10.3




NOTICE OF RESTRICTED STOCK UNIT GRANT


(Non-Employee Director Restricted Stock Unit Award)


To carry out the purposes of the Lexicon Pharmaceuticals, Inc. 2017 Non-Employee
Directors’ Equity Incentive Plan (the “Plan”), by providing ___________
(“Director”) the right to receive shares of Common Stock, par value $0.001 per
share (the “Stock”) of LEXICON PHARMACEUTICALS, INC. (the “Company”) in
accordance with the Plan, the Company hereby provides notice to Director as
follows:


1.    Grant of Restricted Stock Unit Award. Effective as of ___________ (the
“Grant Date”), the Company has granted Director a Restricted Stock Unit Award
(as defined in the Plan) consisting of the right to receive an aggregate of
__________ shares of Stock (the “Shares”), on the terms and conditions set forth
in this Notice and in the Plan.


1.    Vesting. Subject to the terms and conditions set forth in this Notice and
the Plan, the Restricted Stock Unit Award shall vest with respect to the total
number of Shares on the first anniversary of the Grant Date; provided, that such
vesting schedule may be accelerated upon a change in control of the Company
pursuant to the provisions of the Plan.


2.    Forfeiture upon Termination of Service. Simultaneously with the
termination of Director’s Continuous Service (as defined in the Plan) prior to
the vesting of Director’s rights to receive the Shares in accordance with
Section 2 of this Notice, Director shall automatically forfeit all rights to
receive the Shares, unless and except to the extent otherwise determined by the
Board (as defined in the Plan).


3.    Issuance of Shares upon Vesting. Subject to the other provisions of this
Notice, upon vesting of the Shares in accordance with Section 2 of this Notice,
the Company shall provide Director with prompt notice of such vesting event and
issue the Shares to Director for no additional consideration.


4.    No Rights of Ownership in Shares Before Issuance. No person shall be
entitled to the rights and privileges of stock ownership with respect to any of
the Shares issuable upon vesting of the Restricted Stock Unit Award until such
Shares have been issued in accordance with the terms of this Notice and the
Plan.


5.    Non-Transferability. Director’s rights under the Restricted Stock Unit
Award may not be transferred by Director otherwise than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order (as
defined in Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.


6.    Withholding of Tax. Director shall be liable for any and all federal,
state or local taxes, including withholding taxes, arising out of the grant or
vesting of Shares hereunder. To the extent that the Company is required under
applicable federal or state income tax laws to withhold any amount on account of
any present or future tax imposed as a result of the grant or vesting of the
Shares hereunder, Director shall pay the Company, at the time of such grant or
vesting of Shares, funds in an amount sufficient to permit the Company to
satisfy such withholding obligations in full. If Director fails to pay such
amount, the Company shall be authorized (i) to withhold from any cash
remuneration then or thereafter payable to Director any tax required to be
withheld or (ii) to refuse to issue or transfer any Shares otherwise required to
be issued pursuant to the terms of this Notice.


7.    2017 Non-Employee Directors’ Equity Incentive Plan. The Plan, a copy of
which is available for inspection by Director at the Company’s principal
executive office during business hours, is incorporated by reference in this
Notice. This Notice is subject to, and the Company and Director agree to be
bound by, all of the terms and conditions of the Plan. In the event of a
conflict between this Notice and the Plan, the terms of the Plan shall control.
Subject to the terms of the Plan, the administrator of the Plan shall have
authority to construe the terms of this Notice, and the determinations of the
administrator of the Plan shall be final and binding on Director and the
Company. This Notice shall constitute a Stock Award Agreement (as defined in the
Plan) evidencing the terms and conditions of the Restricted Stock Unit Award for
all purposes under the Plan.








1

